HonorableW. L. Edwards
County Attorney
Victoriacounty
Victoria,Texas

Dear Sir:                         Attention: Mr. F. 0. Proctor,Jr.

                                  OpinionNo. O-5227
                                  Re: Whethera person may pay second
                                      half of taxes on one tract of
                                      land withoutpaying the second
                                      installmenton other tracts of
                                      land..

          Under the date of April 15, 1943 you submitfor the opinion
of this departmentthe followingquestion,which we quote from your letter:

         "Wherea person has paid the first half of the taxes
    assessedagainsta number of separatelyrenderedand valued
    tracts under Article7336 Vernon'sRevisedCivil Statutes,
    is it possiblefor him to pay the second installmentof
    said taxes on only one of the tracts.?"

          In the case of Richey ?m* Moor, 249 S.W. 172, the Supreme
Court of Texas clearlydeclaredthe rl.ghtof a taxpayerto pay his taxes
assessedagainstone tract without,at the same time, payingtaxes as-
sessedagainstother property. We quote from said case as follows:

         "Whilethe generalrule is that taxes must be paid in
    full at one time, and, unless otherwiseprovidedby statute,
    a taxpayercannottender a portionof the tax and demanda
    receipttherefor,yet this rule is subjectto some qualifi-
    cation. The citizenalways has the right to pay the amount
    of any one tax listedagainsthim, or as held in some juris-
    dictions,to pay the tax on any one item or piece of property
    which has been separatelyassessed,withoutofferingto pay
    the taxes on other parts, 37 CYC. pp. 1164, 1165; 27 her. &
    Eng. Ency. of I.aw,po 761. The last clause in the statement
    just made finds supportin the authoritiescited in the notes,
    but in most instancesthe statutedirectlyor impliedlyper-
    mitted the applicationof the exceptionto the rule. There
    are other exceptionsto the generalrule which are recognized
    in many, if not in all, jurisdictions."
HonorableW. L. Edwards,page 2 (O-5227)



          The rule laid down by Richey YE. Moor, eupra,w&8 declared
long before the amendmentof Article7336, V. A. C. S., providingthe
"split-payment plan" for taxee. Your questionin effect is whether
Article7336, supra,alters the right of a taxpayerto pay his taxes
on one tract of land, which was separatelyassessedfor taxea, without
paying his taxes on other separatelyaeseaeedtracts. Article7336 reads
in part as follows:

         "(a) If any person shall pay, on or before November
    thirtiethof the year for which their assessmentia made,
    one-half(l/2) of the taxes imposedby law on him or his
    property,then he shall have until and includingthe thir-
    tieth day of the succeedingJune, within which to pay the
    other one-half(l/2) of his said taxes withoutpenaltyor
    interestthereon.

         "If said taxpayer,after paying said one-half(l/2)
    of his taxes on or before Novemberthirtieth,as herein-
    before provided,shall fail or refuseto pay, on or before
    June thirtiethnext succeedingsaid November,the other
    one-half(l/2) of his said taxes, a penaltyof eight (8qb)
    per cent of the amount of said unpaid taxes shall accrue
    thereon."

          We find no languagein Article 7336, supra,which indicates
a legislativeintentionto changethe rule laid down in Richey vs. Moor,
supra. We agree with your statementthat Article7336, supra,was enacted
for the purposeof furtheraidingpropertyowners in payingtheir taxes
and does not take away from them any rights they had under the rule as
announcedin Richey vs. Moor, supra.

          We concurwith your opinionthat where a person has paid the
first half of the taxes assessedagainsta number of separatelyrendered
and valued tracts under Article7336, supra,he is nevertheless,entitled
to pay the second installmentof said taxes on only one of the tracts if
he so desires.

           We trust that we have satisfactorily
                                              answeredyour inquiry.

                                               Yours very truly

APPROVEDAPR 28, 1943                      ATTORNEYGENERALOF TEXAS

/s/ GeraldC. Mann                         By   /s/ Lee Shoptaw
                                                   Lee Shoptaw
ATTORNEYGENERALOF TEXAS                              Assistant

Ls:mw:lm            APPROVEDOPINIONCOMMITTEEBY /s/ BWB CHAIRMAN